Case 20-07466          Doc 109-1     Filed 11/16/20 Entered 11/16/20 16:41:55             Desc Exhibit
                                           A Page 1 of 6
      coLAN I cnnrsrrr              irnclrn
@                                                                              GOLAN CHRISTIE TAGLIA LLP
                                                                                     70 WEST MADISON STREET
                                                                                                   SUITE 15OO
                                                                                   cHtcAGo, tLLtNOts   60602-4206
                                                                                           PHONE (312) 263-2300
                                                                                              FAX (3'12) 263-0939
                                                                                                        GCT.LAW




Well Healed Pet, Inc.                                                    BILLING ATTORNEY:RRB
1 1 12 Front St.

McHenry,Illinois 60050                                                   November 16,2020
                                                                         Matter #:    5759.003
Attention: Dr. James D. Carlson
CLIENT NUMBER: 5759
RE:     Chapter   11




FOR PROFESSIONAL SERVICES RENDERED


Task      Date           Services                                         Init              Hours                   Amount

ADM        8ltgt20       E-correspondence to Dr. Jim regarding            RRB                   0.10                  56.s0
                         conference call today with trustee; advise of
                         when first payment is to be made.
ADM        8/19120        Analyze the Illinois Secretary of State          AP                   0.50                  87.50
                         Notice of Delinquency for failure to file the
                         2020 Annual Report for Well Healed Pet,
                         Inc.; prepare email correspondence to Dr.
                         Carlson forwarding the Notice and the
                         Annual Report with instructions for filing
                         online with the Secretary of State.
ADM        8/28t20       Complete Corporate Resolution and forward       RRB                   0.50                  282,50
                         to Jim for signature.
ADM        8/28t20       Complete draft of the Ohio Certificate of         AP                  2.25                  393.75
                         Amendment and the Illinois Cumulative
                         Report in connection with the
                         rcorganization of the shares and paid-in
                         capital; Prepare for filing the Resolution
                         approving the reorganization and the filing                             EXHIBIT
                         of the Certificate of Amendment and
                         Cumulative Report; analyze updated
                        Resolution and revise andfinalize same.
                                                                                                           A
ADM        9102120      Prepare email correspondence to Dr.                AP                  0.2s                   43.75
                        Carlson forwarding the Ohio Certificate of
                        Amendment of Illinois Cumulative Report
                        for review and approval.
ADM       9103/20       As demanded by SOS, provide A.P. with            RRB                   0.50                  282.50
                        proof of liquidation value of original capital
                        and cite to Plan language and Liquidation
                        exhibit to Plan.
ADM       912U20        Complete review of MOR for August                RRB                   0.30                  169.50
Case 20-07466       Doc 109-1    Filed 11/16/20 Entered 11/16/20 16:41:55                  Desc Exhibit
                                       A Page 2 of 6
                      pre-confirmation period.
ADM       9/2t/20     Prepare August Monthly Operating Report                RT               2.50            437.50
                      using data provided by client.

                                 FEES SUMMARY BY TIMEKEEPER

Name                                                            Hours             Rates               Total

Robert R. Benjamin                                                   1.40         565.00             791.00
Amanda Parmer                                                     3.00            175.00             52s.00
Ryan Tryzbiak                                                     2.so            175.00             437.50



       Total                                                    6.90                         $1,753.50

CLM       8/12/20     E-mail from Cristen regarding dunning                 RRB               0.10             56.50
                      &om Great America
CLM       8/12/20     E-correspondence to Cristen explaining that           RRB               0.20            113.00
                      Great America is a Class lb and 2 creditor
                      in confirmed Plan and describe pa1'rnents
                      that will be made by trustee; directions not
                      to pay Great America directly.
CLM       8n2/20      E-correspondence to Great America                     RRB               0.20            113.00
                      (multiple parties) with advice of automatic
                      stay.
CLM       8112/20     Send letter to GreatAmerica and ottrers                RT               0.30             52.50
                      regarding automatic stay.
CLM       8/24/20     Email exchange with RRB regarding                     BAB               0.20            110.00
                      settlement of Carol Anderson's claim.
CLM       8/26/20     Draft motion per RRB notes to approve         BAB                       0.80            440.00
                      settlement with Carol Anderson.
CLM       8/27/20     Review and approve 9019 Motion for filing     RRB                       0.80            4s2.00
                      with appropriate notice to all parties in
                      interest.
CLM       8/27/20     Continue drafting motion to approve           BAB                       1.00            550.00
                      settlement with RRB additions; Draft
                      proposed order approving settlement.
CLM       8/27/20     Finalize and file Motion to Approve            RT                       0.90            157.50
                      Settlement re Carol Andersen claim.
CLM       9/10/20     Receipt and review of amended POC by IDR.     RRB                       0.10             56.50
CLM       9/t0/20     E-correspondence to client with amended       RRB                       0.10             56.50
                      POC by IDR with recommendations.
CLM       9122/20     Receipt and review of Order approving         RRB                       0.30            169.50
                      settlement with Carol Harris (Claim #6) and
                      forward to insurance atty and client with
                      cover letter with request for dismissal order
                      and withdrawal of POC.
                                   FEES SUMMARY BY TIMEKEEPER
Case 20-07466         Doc 109-1     Filed 11/16/20 Entered 11/16/20 16:41:55                  Desc Exhibit
                                          A Page 3 of 6




Name                                                                 Hours            Rates              Total

Robert R. Benjamin                                                      1.80         s65.00         1,017.00
Beverly A. Bememan                                                     2.OO          550.00         1,100.00
Ryan Tryzbiak                                                           1.20         175.00             210.00



       Total                                                         5.00                       s2,327.00
FIN       9/03/20       E-mail from M. Leiftnan (Byline)                       RRB               0.10             56.50
                        demanding insuance endorsement;
                        e-correspondence to client requesting
                        endorsement; e-correspondence to M.
                        Leiftnan advising that will provide to the
                        extent of security interest.

                                    FEES SUMMARY BY TIMEKEEPER

Name                                                                 Ilours          Rates              Total

Robert R. Benjamin                                                     0.10          56s.00             56.50



       Total                                                      0.10                             $56.50

PLAN      8/14t20       Continue drafting distribution spreadsheet.            BAB               1.30            715.00
PLAN      8/l'.il20     Search DOJ Handbook for case by case                   RRB               0.50            282.50
                        trustee professional fees and memo to BAB
                        regarding trustee fees.
PLAN      8/17/20       Strategy e-mails with BAB regarding                    RRB               0.30            169.50
                        payment spreadsheet and issues to raise
                        with case trustee and Debtor.
PLAN      8/t7/20       E-correspondence to BAB regarding terms                RRB               0.20            113.00
                        of stock to be issued to reorganized Debtor.
PLAN      8117/20       E-correspondence to BAB reviewing                      RRB               0.30            169.s0
                        necessity of balloting demanded by UST
                        after Goldgar statements at confrmation
                        hearing.
PLAN      8/17/20       Review paynent spreadsheet and discuss                 RRB               0.60            339.00
                        withBAB.
PLAN      8/r7/20       Call to Dr. Jim and Cristen in conference              RRB               0.20            113.00
                        with BAB to review spreadsheet; Q&A.
PLAN      8/17/20       Outline directions for cancellation of stock           RRB               0.30            169.50
                        and issuance ofnew stock in reorganized
                        Debtor.
PLAN      8/1"il20      Strategy call with BAB regarding                       RRB               0.20            113.00
                        distributions and payouts.
Case 20-07466       Doc 109-1     Filed 11/16/20 Entered 11/16/20 16:41:55   Desc Exhibit
                                        A Page 4 of 6




PLAN     8117120 Continuepreparingdistribution                        BAB       2.50        1,375.00
                      spreadsheets.

PLAN     8/1'7t20     Call with RRB regarding the distribution        BAB       0.20         110.00
                      spreadsheets.
PLAN     8/17/20      Call with Dr. Jim and Christine regaxding       BAB       0.30         165.00
                      the di stribution spreadsheets.
PLAN     8/17/20      Revisions to distribution spreadsheets.         BAB       0.20         110.00
PLAN     8/17/20      Email to M. Brash with distribution             BAB       0.30         165.00
                      spreadsheets and sl.nopsis.
PLAN     8/t8/20      Conference call with case trustee Brash         RRB       0.30         169.50
                      discuss payments Spreadsheet.
PLAN     8/18/20      Email exchange with RRB regarding               BAB       1.10         605.00
                      distribution spreadsheet; Revise distribution
                      spreadsheet.
PLAN     8120t20      Conference with BAB to review distribution      RRB       0.50         282.50
                      terms.
PLAN     8/20120      Follow up conference with BAB to review         RRB       0.30         169.50
                      Spreadsheets aft er further revisions.

PLAN     8/20/20      E-correspondence to Dr. Jim and Cristen         RRB       0.40         226.00
                      with final Spreadsheet and summary
                      explanation of payrnent terms.
PLAN     8/20/20      E-correspondence to trustee Brash with          RRB       0.60         339.00
                      final Spreadsheet and surnmary explanation
                      of payment terms from Debtor and who he
                      should pay monthly and quarterly over the
                      next five years.
PLAN     g/20/20      Conference with RRB regarding                   BAB       0.50         275.00
                      distribution spreadsheet.
PLAN    8/20/20       Revise distribution spreadsheet based on        BAB       0.90         495.00
                      comments from RRB.
PLAN    8/20120       Follow up conference with RRB regarding         BAB       0.30         165.00
                      updated distribution spreadsheets.
PLAN    8/24/20       Discuss Series II stock with A. Parmer;         RRB       o.20         113.00
                      prompt to client about delinquent Annual
                      Report and Assumed Name renewal.
PLAN    8/26/20       Directions for preparation of Ohio and          RRB       0.50         282.s0
                      Illinois documents for new series of stock in
                      reorganized Debtor.
PLAN    8/26/20       Per RRB. complete analysis of requirements       AP       1.00         175.00
                      of reorganizing the stock and paid-in capital
                      in connection with the Chapter 1 1 with the
                      Ohio and Illinois Secretary of State.
PLAN    8t27t20       Commence drafting language for corporate        RRB       0.50         282.50
                      resolution approving increase in paid in
                      capital.
PLAN    9/03/20       Receipt arrd review of POC by IDOR;             RRB       0.10          56.50
  Case 20-07466          Doc 109-1    Filed 11/16/20 Entered 11/16/20 16:41:55              Desc Exhibit
                                            A Page 5 of 6



                           e-correspondence to client rgcommending
                           completion of income tax retums.
  PLAN         9/14/20     Court appeaxance on Post Confirmation             RRB               0.50              282.50
                           Status Hearing.

                                     FEES SUMMARY BY TIMEKEEPER

   Name                                                            IIours          Rates                Total

   Robert R. Benjamin                                                 6.s0         565.00          3,672.50
   Beverly A. Bememan                                                 7.60         ss0.00          4,180.00
   Amanda Parmer                                                      1.00         17s.00               175.00



            Total                                                 15.r0                       $8,027.50

                      TOTAL HOURS:                                                            2',7.10
                      TOTAL FEES:                                                                         $12,164.50

Costs
Aug-28-20      Mailing Expense - service of Motion to Approve Compromise                                    34.20
               and Settlement of Dispute
Sep-14-20      Virtual court appearance on AugusI 1O,202O                                                   50.00
Sep-14-20      Virtual court appearance on September 14,2020                                                50.00



                    TOTAL COSTS                                                                          $134.20




                                      TIME SUMMARYBYTASK

Task   Code    Description                            Effective   Rate    Invoice Hours          Totals

ADM           Administration                                $2s4.13            6.90           1,753.50
CLM           Claims                                        $46s.40            s.00           2,327.00
FIN           Financing                                     $s6s.00            0.10              56.50
PLAN          Plan                                          $s3 1.62          15.10           8,027.50



                                                                              27.10         $12,164.50



                                  FEES SUMMARY BY TIMEKEEPER
  Case 20-07466      Doc 109-1   Filed 11/16/20 Entered 11/16/20 16:41:55   Desc Exhibit
                                       A Page 6 of 6
Name                                                 IIours      Rates           Total

Robert R. Benjamin                                     9.80      565.00        5,537.00
Beverly A. Bememan                                     9.60      s50.00        s,280.00
Amanda Parmer                                          4.00      175.00          700.00
Ryan Tryzbiak                                          3;70      175.00         647.50



         Total                                        27.1O                 $12,164.50



            INVOICE TOTAL:                                                  s12,298.70
